Name: 2001/111/EC: Commission Decision of 12 February 2001 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (Text with EEA relevance) (notified under document number C(2001) 351)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  trade;  marketing;  health;  cooperation policy
 Date Published: 2001-02-13

 Avis juridique important|32001D01112001/111/EC: Commission Decision of 12 February 2001 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (Text with EEA relevance) (notified under document number C(2001) 351) Official Journal L 042 , 13/02/2001 P. 0006 - 0008Commission Decisionof 12 February 2001amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(2001) 351)(Text with EEA relevance)(2001/111/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2001/66/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision and Part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) The Republic of Congo has provided information that it satisfies the equivalent conditions and is able to guarantee that the fishery products it will export to the Community shall meet the health requirements of Council Directive 91/493/EEC(5). It is therefore necessary to modify the above list to include this country in Part II of the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to the present Decision replaces the Annex to Decision 97/296/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 12 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 2.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 22, 24.1.2001, p. 39.(5) OJ L 268, 24.9.1991, p. 15.ANNEX"ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Directive 91/493/EECAL- ALBANIAAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBR- BRAZILCA- CANADACI- CÃ TE D'IVOIRECL- CHILECN- CHINACO- COLOMBIACU- CUBACZ- CZECH REPUBLICEC- ECUADOREE- ESTONIAFK- FALKLAND ISLANDSFO- FAEROE ISLANDSGH- GHANAGM- GAMBIAGT- GUATEMALAID- INDONESIAIN- INDIAIR- IRANJM- JAMAICAJP- JAPANKR- SOUTH KOREALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIANA- NAMIBIANG- NIGERIANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPH- PHILIPPINESPK- PAKISTANPL- POLANDRU- RUSSIASC- SEYCHELLESSG- SINGAPORESN- SENEGALTH- THAILANDTN- TUNISIATW- TAIWANTZ- TANZANIAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENZA- SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Decision 95/408/ECAG- ANTIGUA AND BARBUDA(1)AN- NETHERLANDS ANTILLESAO- ANGOLAAZ- AZERBAIJAN(2)BJ- BENINBS- BAHAMASBY- BELARUSBZ- BELIZECG- REPUBLIC OF CONGO(3)CH- SWITZERLANDCM- CAMEROONCR- COSTA RICACY- CYPRUSDZ- ALGERIAER- ERITREAFJ- FIJIGA- GABONGD- GRENADAGL- GREENLANDGN- GUINEA CONAKRYHK- HONG KONGHN- HONDURASHR- CROATIAHU- HUNGARY(4)IL- ISRAELKE- KENYALK- SRI LANKAMM- MYANMARMT- MALTAMZ- MOZAMBIQUENC- NEW CALEDONIANI- NICARAGUAPF- FRENCH POLYNESIAPG- PAPUA NEW GUINEAPM- SAINT PIERRE AND MIQUELONRO- ROMANIASB- SOLOMON ISLANDSSH- ST HELENASI- SLOVENIASR- SURINAMETG- TOGOTR- TURKEYUG- UGANDAUS- UNITED STATES OF AMERICAZW- ZIMBABWE(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(4) Authorised only for import of live animals intended for direct human consumption."